DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 09/22/2021 Final Office Action, claims 1-15 and 17-26 remained pending. Claims 1-5, 7, 9-13, and 20-26 remained withdrawn. Claims 6, 8, and 14-18 were rejected, and claim 19 was objected to.
In the Applicant’s 01/24/2022 Reply, claims 1-5, 9-13, and 19-26 were canceled. Claims 6, 8, and 14 were amended. Claims 27 and 28 were added.
Claims 6-8, 14, 15, 17, 18, 27, and 28 remain pending. 

Remarks and Amendments
	Claims 6, 8, and 14, 15, 17, and 18 were rejected under 35 U.S.C. 101:

    PNG
    media_image1.png
    776
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    752
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    626
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    495
    626
    media_image4.png
    Greyscale

	The Applicant amended the claims to require the composition be in the form of a tablet or capsule, imparting markedly different characteristics to the uptake and delivery of the judicial exceptions and obviating this rejection which is hereby withdrawn.
Claim 19 was objected to for dependence on a rejected base claim. Claim 19 was canceled, obviating this objection which is hereby withdrawn.

Conclusion
Claims 6-8, 14, 15, 17, 18, 27, and 28 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655